OdliN, Judge,
delivered tbe following opinion:
In tbis cause tbe court bad issued a rule directed to tbe. defendants to show cause why an injunction should not be granted against them, from proceeding with certain litigation in tbe Insular district court of Ponce, Porto Rico, which had been brought by tbe People of Porto Rico as complainant against tbe said Russell & Company, Sucesores, etc., as defendants, and which cause had been removed by tbe said Russell & Company to tbis court, and thereafter a motion to remand said cause to tbe Insular district court at Ponce bad been denied by tbe Honorable Peter J. Hamilton who was tbe judge of tbis court previous to May Ith, 1921; and thereafter a petition for a rehearing upon said petition for a remand was filed before tbe present judge of this court and fully argued by counsel for Russell & Company and also by tbe Assistant Attorneys General of Porto Rico. Tbis court thereafter held that tbe ruling of his Honor, Judge Hamilton, was correct, and that tbe cause should not be remanded; and tbe petition for a rehearing was denied. The court is of tbe opinion that the proper way, and tbe only proper way, to correct the ruling of bis Honor, Judge Hamilton, and tbe ruling of tbe undersigned judge, if incorrect, is by having tbe same reviewed by tbe circuit court of appeals at Boston after tbe trial of the cause, and this court is of the opinion that it is not proper after a remand is denied, to continue to attempt to litigate the cause in tbe Insular district court just the same as if it bad not been removed to tbis court.
Por these reasons tbe Attorney General of Porto Rico and bis assistants above named are each and all enjoined from proceeding to litigate tbis matter in tbe Insular district court of Ponce until tbe further order of tbis court, provided that *340the said Russell & Company shall give a bond, to be approved by the clerk of this court, in the sum of one thousand dollars ($1,000), conditioned to pay all loss, damages, costs, and injuries which the People of Porto Rico or the Attorney General of Porto Rico or either of the Assistant Attorneys General of Porto Rico may suffer in the event that it shall be held that this injunction was improperly issued.
It is so ordered.